DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 7 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/18/2022.
Applicant’s election without traverse of claims 1-6 in the reply filed on 01/18/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “leadless” in claims 1 is a relative term which renders the claim indefinite. The term “leadless” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term “leadless” can mean an absence of lead, or .
The term “free-cutting” in claim 1 is a relative term which renders the claim indefinite. The term “free-cutting” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear to the examiner if the term “free-cutting” is meant to limit any properties of the material, examiner notes that “free-cutting” means to have good machinability and so it is unclear if this is meant to limit a specific property related to machinability, such as hardness, and if so then it is further unclear as to what limits are required for the property.  The examiner interprets “free-cutting” to be met by any copper alloy that is capable of being machined absent a specific indication to the contrary.
Claim 4 includes the recitation “comprising less than 0.1 wt% of nickel (Ni) or manganese (Mn)” which is indefinite because it is unclear to the examiner if the limit of “less than 0.1 wt%” is being applied to nickel and manganese individually or as a sum.  The examiner notes that the instant specification recites “each of addition amounts of nickel (Ni) and manganese (Mn) is limited to below 0.1 wt%” [0043], in light of the specification the examiner 
Claim 5 includes the recitation “comprising all of α-phase, ß-phase, and ε-phase” which is indefinite because it is unclear to the examiner if the recitation of “all of” means that all of the microstructure must be α-phase, ß-phase, and ε-phase, or if this means that all three phases are present in the material but the material can include other phases as well.  The examiner interprets the claim to be met by a material that comprises α-phase, ß-phase, and ε-phase absent a specific indication to the contrary.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inohana et al. (US 2004/0140022 A1) herein Inohana, as evidenced by Yamamoto et al. (US 2014/0112821 A1) herein Yamamoto.
Regarding claims 1-4, Inohana teaches a copper alloy that has free-cutting workability [0027, Inohana] comprising a composition shown below in Table 1 which overlaps the composition of instant claims 1-4.  Inohana does not expressly teach the relationship of Sn+Si, however the examiner notes that these relationships merely further limit the composition which is still overlapped by Inohana.  The examiner notes that the overlap between the copper composition of Inohana and that of the instant claims is prima facie evidence of obviousness.  See MPEP 2144.05(I).  
Inohana does not specifically teach that the copper alloy is leadless, however the examiner notes that lead is an optional material with a range of 0.05-4.0 wt% [0015, Inohana] which examiner submits means that when not added the lead is an impurity and the material can be considered leadless.  Further, Yamamoto teaches a “lead-free brass alloy” which comprises 0.10 wt% or less lead [0017, Yamamoto].  The examiner submits that when Inohana 
Table 1

Instant application, wt%
Inohana wt% 
Cu
58-70
Balance [0014, Inohana]
Sn
0.5-2.0
0.2-12.0 [0014, Inohana]
Si
0.1-2.0
Optionally 0.01-3.0 [0015, Inohana]
P
0.04-0.20
Optionally 0.01-0.5 [0015, Inohana]
Al
Less than 0.2
Optionally 0.01-10.0 [0015, Inohana]
Ni
Less than 0.1
Optionally 0.01-15.0
Mn
Less than 0.1
Optionally 0.01-10.0 [0015, Inohana]
Zinc and impurities
Balance
8-45 [0014, Inohana]
Sn+Si
1.0-3.0
Not specified


 Regarding claim 5, Inohana teaches that the copper alloy will have an alpha phase and second phases that comprises a volume percentage of 20% or less [0015, Inohana], wherein the possible second phases includes epsilon and beta [0032, Inohana].  The examiner submits that this means that the material is comprised entirely of alpha-phase and either beta-phase or epsilon-phase which meets the limitation of “comprising all of α-phase, ß-phase, and ε-phase”.
Regarding claim 6, as discussed above Inohana teaches a primary phase of alpha and second phases including epsilon and beta, wherein the second phases comprise a volume percentage of 20% or less, the examiner submits that for measuring 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL XAVIER DUFFY whose telephone number is (571)272-2189. The examiner can normally be reached M-F 0800-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/MAXWELL XAVIER DUFFY/Examiner, Art Unit 1734                                                                                                                                                                                                        
/NICHOLAS A WANG/Primary Examiner, Art Unit 1734